Citation Nr: 1624176	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy secondary to diabetes mellitus.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy secondary to diabetes mellitus.

4.  Entitlement to service connection for right upper extremity peripheral neuropathy secondary to diabetes mellitus.

5.  Entitlement to service connection for left upper extremity peripheral neuropathy secondary to diabetes mellitus.

6.  Entitlement to service connection for a skin disability secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from January 1978 to December 1984, and in the United States Marine Corps from December 1984 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  The RO in Albuquerque, New Mexico currently has jurisdiction over the Veteran's claims.

The Board has broadened the claim for a bilateral ankle diabetic rash to a skin disability as reflected on the title page.

The issue of entitlement to service connection for skin disability secondary to diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Diabetes mellitus, type 2 had its onset in service.

2.  The Veteran has bilateral peripheral neuropathy of the upper and lower extremities secondary to his now service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type 2 are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the right upper extremity secondary to diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).

5.  The criteria for entitlement to service connection for peripheral neuropathy of the left upper extremity secondary to diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the onset of his diabetes mellitus was during service in 1995.  He notes that he had high glucose readings on active duty, including on his April 1998 retirement physical, and that he began to urinate frequently and had numerous urinary tract infections during service.  See April 2011 VA examination report; February 2012 VA Form 9.  He claims bilateral upper and lower extremity peripheral neuropathy secondary to his diabetes.  See February 2012 VA Form 9.  As the Veteran does not assert, and the evidence does not otherwise reflect, that bilateral upper and lower extremity peripheral neuropathy is directly related to service, the Board will not explore direct service connection for these claims.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection on a direct basis requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is also warranted for a disability which is proximately due to or the result a service-connected disability.  38 C.F.R. § 3.310.

Here, the Veteran has a current diagnosis of diabetes mellitus, type 2.  See April 2011 VA examination report.  Thus, the first element of direct service connection is established.

Regarding the second element of direct service connection, the Veteran's April 1998 separation examination report shows a diagnosis of hematuria, and his competent and credible reported medical history includes complaints of frequent and painful urination.  Accordingly, the second element of service connection is established.  

Regarding the final element of service connection, nexus, there is conflicting evidence of record.  

In favor of the claim is an August 2009 statement from J.P.T, NPC, indicating that after review of records dated since 1998, the Veteran had prediabetes during active duty.  Additionally, R.J.D., M.D., noted in an August 2010 statement that the Veteran may have had prediabetes prior to discharge from service because he has a strong family history of the disease and was overweight at the time of his discharge.  Finally, H.J.W., M.D., a VA physician from the diabetes and endocrinology clinics, indicated in a November 2010 statement that the Veteran was diagnosed with diabetes in 2005 and that "[b]ased on the current understanding of the natural history of type 2 diabetes mellitus, it is well accepted that the disease process starts at least 7 to 10 years before a patient becomes symptomatic and is officially diagnosed with the disease.  Accordingly, it is more probable than not that [the Veteran's] diabetes started while he was on active duty."

Against the claim is the April 2011 opinion of a VA examiner K.P.S., DO, who opined that the Veteran's diabetes was less likely than not a continuation of active duty service complaints.  The examiner reasoned that glucose levels in 1988 and 1998 were normal, but indicated that if urology evaluations based on the Veteran's reports of frequent urination at separation were made available, her opinion might change.

The Board affords more probative value to the opinion of Dr. H.J.W., who has heightened expertise regarding the nature and etiology of diabetes.  Accordingly, all elements are satisfied, and service connection for diabetes mellitus, type 2 is established.

Additionally, the Veteran has current diagnoses of bilateral upper and lower extremity peripheral neuropathy that have been attributed to now service-connected diabetes mellitus, type 2.  See April 2011 VA examination report.  There is no competent opinion to the contrary.  Accordingly, secondary service connection is established for bilateral upper and lower peripheral neuropathy.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for diabetes mellitus, type 2 is granted.

Entitlement to service connection for right lower extremity peripheral neuropathy secondary to diabetes mellitus is granted.

Entitlement to service connection for left lower extremity peripheral neuropathy secondary to diabetes mellitus is granted.

Entitlement to service connection for right upper extremity peripheral neuropathy secondary to diabetes mellitus is granted.

Entitlement to service connection for left upper extremity peripheral neuropathy secondary to diabetes mellitus is granted.


REMAND

Regarding the claim of entitlement to service connection for a skin disability secondary to diabetes mellitus, the record evidence is unclear on whether he has a current diagnosis.  A March 2004 VA treatment record shows that he did not have any rashes, "unhealing lesions," or moles.  Further, an August 2007 VA treatment record shows that his skin was warm and dry without rashes or lesions.  In addition, a January 2011 private treatment record shows that he did not have a skin condition, and the April 2011 VA examination report shows that there were no signs of a skin disease.  However, a May 2009 VA treatment record shows that the Veteran had a skin rash.  Remand is therefore necessary to obtain an examination to determine the nature and etiology of any disability present during the appeal period.  In addition, any outstanding VA treatment records should be associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:
      
1.  Obtain all outstanding VA treatment records.
2.  Then obtain a VA examination to assess the nature and etiology of any skin disability, to include a bilateral ankle diabetic rash.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should address the following:

(a)  Since June 2009, has the Veteran evidenced a skin disability, to include a bilateral ankle diabetic rash?  If so, please indicate the diagnosis.  If not, please explain the May 2009 VA treatment record evidencing a rash on the neck.

(b)  For each skin disorder diagnosed in response to the question above, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder was (1) caused or (2) aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected diabetes mellitus.

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


